755 N.W.2d 657 (2008)
In re JOHN F. ERVIN TESTAMENTARY TRUST.
Jane Pearson Evans, a/k/a Mary Jane Pearson Evans, Petitioner-Appellant,
v.
Bank One Trust Company, NA, Respondent-Appellee, and
Ervin Industries, John Pearson, Nancy P. Rodolph, and Ann E. Jorgenson, Appellees.
Docket No. 136564. COA No. 270498.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the February 28, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.